PD-1593-15                                                       PD-1593-15
                                                                          COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                          Transmitted 12/7/2015 2:26:02 PM
                                                                            Accepted 12/7/2015 3:44:37 PM
                                                                                            ABEL ACOSTA
                     IN THE TEXAS COURT OF CRIMINAL APPEALS                                         CLERK
                                  AUSTIN, TEXAS

SHAUN DEVILLE BRIGGS                         §
                                             §
VS .                                         §          CASE NO.
                                             §
THE STATE OF TEXAS                           §


                         MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        NOW COMES, the appellant, Shaun Deville Briggs, by and through his assistant

public defender Jani Maselli Wood, and respectfully moves the Court to grant an

additional thirty days to file the petition for discretionary review and for god cause would

show:

                                             I.

        Mr. Briggs was convicted of aggravated robbery with a deadly weapon. He was

sentenced to 15 years in prison. The Court of appeals affirmed his case in an

unpublished opinion on November 10, 2015. Shaun Deville Briggs v. State, 2015 WL
6935565, 01-15-00269-CR (Tex. App. – Houston [1st Dist.] November 10, 2015, no pet.

h.).

                                            II.

        The petition is due on December 10, 2015. Mr. Briggs is requesting an additional

thirty days to prepare the petition until January 9, 2016.

                                                                         December 7, 2015
                                           III.

       Undersigned counsel’s reason for the request is:

Hearings:

November 17 & 19, 2015 - Hearing on Motion for New Trial in Herman Whitfield v. State

Filings and Oral Arguments:

11/10/2015 - PDR filed in Jimmy Earl Van-Cleave v. State, PD 1253-15

10/28/2015 - Oral argument in Marcus Jamez Lewis v. State, 14-14-00779-CR

10/26/2015 - PDR filed in William Johnson v. State, 1254-15

10/22/2015 - Oral argument in Mary Kuol v. State, 14-14-01008-CR

10/19/2015 - Motion for Reconsideration en banc filed in Carlton Penright v. State, 01-12-

00647-CR

10/16/2015 - Motion for new trial filed in Herman Whitfield v. State, Cause Number

1424070

Personal

       Counsel had a medical procedure and missed work on December 3-4, 2015.

       WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this Court grant an additional 30 days for the petition for discretionary review.

                                         Respectfully submitted,


                                         ALEXANDER BUNIN
                                         Chief Public Defender

                                           -2-
                                          Harris County Texas

                                          /s/ Jani Maselli Wood
                                          _______________________
                                          JANI J. MASELLI WOOD
                                          Assistant Public Defender
                                          State Bar Number 00791195
                                          Harris County Texas
                                          1201 Franklin, 13th Floor
                                          Houston Texas 77002
                                          (713) 368-0001
                                          (713) 368-9278 (Fax)
                                          Jani.Maselli@pdo.hctx.net

                                          Attorney for Appellant,
                                          Shaun Deville Briggs

                               CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on December 7, 2015, a copy

of the foregoing was emailed to the Harris County District Attorney’s Office and

emailed to counsel for the state and the State Prosecuting Attorney’s Office (through

texfile.com) at the following address:
        Kimberly Stelter
        Assistant District Attorney
        1201 Franklin Street, 6th Floor
        Houston, TX 77002
        stelter_kimberly@dao.hctx.net

      Lisa McMinn
      Lisa.McMinn@SPA.texas.gov

                                        /s/ Jani J Maselli Wood
                                  ___________________________________
                                  JANI J. MASELLI WOOD


                                           -3-